Case 2:15-cv-01366-JRG-RSP Document 643 Filed 07/08/21 Page 1 of 4 PageID #: 47598




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION


    PERSONALIZED MEDIA
    COMMUNICATIONS, LLC,

                   Plaintiff,                             Case No. 2:15-cv-1366-JRG-RSP

              v.

    APPLE INC.

                   Defendant.



                         APPLE INC.’S BENCH TRIAL DESIGNATIONS

          Pursuant to the First Amended Docket Control Order (Dkt. 622) and the Court’s order

   during the pre-trial conference (Dkt. 631), Defendant Apple Inc. (“Apple”) hereby submits for the

   record excerpts of testimony from the jury trial in this case, and designated deposition testimony,

   relevant to the issues presented by Apple’s prosecution laches, unclean hands, and obviousness-

   type double patenting defenses.

          Attached as Exhibit 1 is an excerpt of the March 15, 2021 Jury Trial Testimony of

   Mr. Gerald Holtzman.

          Attached as Exhibit 2 is an excerpt of the March 16, 2021 Jury Trial Testimony of Dr. Guy

   Tribble.

          Attached as Exhibit 3 is an excerpt of the March 16, 2021 Jury Trial Testimony of

   Dr. Alfred Weaver.

          Attached as Exhibit 4 is an excerpt of the March 17, 2021 Jury Trial Testimony of

   Dr. Stephen Wicker.



                                                   1
Case 2:15-cv-01366-JRG-RSP Document 643 Filed 07/08/21 Page 2 of 4 PageID #: 47599




          Attached as Exhibit 5 is an excerpt of the March 17, 2021 Jury Trial Testimony of Dr. Guy

   Tribble.

          Attached as Exhibit 6 is an excerpt of the March 17, 2021 Jury Trial Testimony of

   Mr. Roger Pantos.

          Attached as Exhibit 7 is an excerpt of the September 8, 2016 deposition of Mr. Robert

   Caird (including both Apple’s designated and PMC’s counter-designated testimony).

          Attached as Exhibit 8 is an excerpt of the September 16, 2016 deposition of Mr. Stephen

   McCandless (including Apple’s designated and PMC’s counter-designated testimony).

          Attached as Exhibit 9 is an excerpt of the August 10, 2016 deposition of Ms. Mary Metzger

   (including both Apple’s designated and PMC’s counter-designated testimony).

          Attached as Exhibit 10 is an excerpt of the April 28, 2016 deposition of Mr. John Harvey.

          Attached as Exhibit 11 is an excerpt of the April 29, 2016 deposition of Mr. John Harvey.

          Attached as Exhibit 12 is an excerpt of the November 13, 1995 deposition of Mr. John

   Harvey in the case Personalized Mass Media Corp. v. The Weather Channel, Inc.

          Attached as Exhibit 13 is an excerpt of the November 14, 1995 deposition of Mr. John

   Harvey in the case Personalized Mass Media Corp. v. The Weather Channel, Inc.

          Attached as Exhibit 14 is an excerpt of the November 15, 1995 deposition of Mr. John

   Harvey in the case Personalized Mass Media Corp. v. The Weather Channel, Inc.

          Attached as Exhibit 15 is an excerpt of the May 24, 2011 deposition of Mr. John Harvey

   in the case Personalized Media Communications, LLC v. Motorola Inc.

          Attached as Exhibit 16 is an excerpt of the July 11, 2013 deposition of Mr. John Harvey in

   the case Personalized Media Communications, LLC v. Zynga, Inc.




                                                  2
Case 2:15-cv-01366-JRG-RSP Document 643 Filed 07/08/21 Page 3 of 4 PageID #: 47600




   Dated: July 6, 2021                          Respectfully submitted,

                                                /s/ Melissa R. Smith

                                                Melissa R. Smith
                                                State Bar No. 24001351
   Sean M. McEldowney (admitted pro hac         GILLAM & SMITH LLP
   vice)
                                                303 S. Washington Avenue
   KIRKLAND & ELLIS LLP                         Marshall, Texas 75670
   1301 Pennsylvania Avenue
                                                P: (903) 934-8450
   Washington, D.C. 20004                       F: (903) 934-9257
   P: (202) 389-5000                            Email: melissa@gillamsmithlaw.com
   F: (202) 389-5200
   Email: sean.mceldowney@kirkland.com          Marcus E. Sernel, P.C. (admitted pro hac vice)
                                                Meredith Zinanni (admitted pro hac vice)
   Luke L. Dauchot (admitted pro hac vice)      Jacob Rambeau (admitted pro hac vice)
   KIRKLAND & ELLIS LLP
                                                KIRKLAND & ELLIS LLP
   555 S. Flower Street, Suite 3700
                                                300 N. LaSalle Street
   Los Angeles, CA 90071
                                                Chicago, Illinois 60654
   P: (213) 680-8400                            P: (312) 862-2000
   F: (213) 680-8500
                                                F: (312) 862-2200
   Email: ldauchot@kirkland.com
                                                Email: marc.sernel@kirkland.com
                                                Email: meredith.zinanni@kirkland.com
   Ellisen Shelton Turner, P.C. (admitted pro   Email: jake.rambeau@kirkland.com
   hac vice)
   KIRKLAND & ELLIS LLP
                                                Gregory S. Arovas, P.C. (admitted pro hac vice)
   2049 Century Park East, 37th Floor
                                                Alan Rabinowitz (admitted pro hac vice)
   Los Angeles, CA 90067                        KIRKLAND & ELLIS LLP
   P: (310) 552-4200
                                                601 Lexington Avenue
   F: (310) 552-5900
                                                New York, New York 10022
   Email: ellisen.turner@kirkland.com
                                                P: (212) 446-4800
                                                F: (212) 446-4900
                                                Email: greg.arovas@kirkland.com
                                                Email: alan.rabinowitz@kirkland.com


                                                Attorneys for Defendant Apple Inc.




                                                3
Case 2:15-cv-01366-JRG-RSP Document 643 Filed 07/08/21 Page 4 of 4 PageID #: 47601




                                 CERTIFICATE OF SERVICE

          The undersigned hereby certifies that all counsel of record who are deemed to have

   consented to electronic service are being served with a copy of this document via the Court’s

   CM/ECF system per Local Rule CV-5(a)(3) on July 6, 2021.


                                             /s/ Melissa R. Smith
